     Case 1:20-cv-00684-DAD-EPG Document 6 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN M. MONTENEGRO,                                   No. 1:20-cv-00684-NONE-EPG-HC

12                      Petitioner,                        ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS, DISMISSING
13          v.                                             PETITION FOR WRIT OF HABEAS
                                                           CORPUS, AND DECLINING TO ISSUE A
14   J. SULLIVAN,                                          CERTIFICATE OF APPEALABILITY

15                      Respondent.                        (Doc. No. 5)

16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Given that petitioner did not challenge any aspect of his

19   underlying criminal conviction or sentence or the fact or duration of his confinement, but rather

20   sought relief related to the quality of health care he allegedly has received while incarcerated, the

21   assigned magistrate judge issued findings and recommendations on June 2, 2020, recommending

22   that the petition be dismissed without prejudice to petitioner’s filing of a civil rights action under

23   42 U.S.C. § 1983, (Doc. No. 5.) The findings and recommendations were served on petitioner

24   and contained notice that any objections were to be filed within thirty (30) days of

25   the date of service. To date, petitioner has filed no objections, and the time for doing so has

26   passed.1

27
     1
      The court notes that, on June 15, 2020, petitioner did file a prisoner civil rights complaint. (See
28
     Montenegro v. Sullivan, 1:20-cv-00847-EPG, Doc. No. 1.)
                                                       1
     Case 1:20-cv-00684-DAD-EPG Document 6 Filed 07/22/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 5   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

 6   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

 7   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

 8   § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate

 9   whether (or, for that matter, agree that) the petition should have been resolved in a different

10   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

11   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

12   880, 893 & n.4 (1983)).

13          In the present case, the court finds that reasonable jurists would not find the court’s

14   determination that the petition should be dismissed debatable or wrong, or that petitioner should

15   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

16          Accordingly:

17          1. The findings and recommendations issued on June 2, 2020 (Doc. No. 5) are adopted;

18          2. The petition for writ of habeas corpus is dismissed;

19          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of

20               closing the case and then to close the case; and
21          4. The court declines to issue a certificate of appealability.

22   IT IS SO ORDERED.
23
        Dated:     July 22, 2020
24                                                         UNITED STATES DISTRICT JUDGE

25

26
27

28

                                                       2
